MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Mar 20 2020, 10:28 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Brooklyn, Indiana                                        Attorney General of Indiana

                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Rodney D. Jacobs, Jr.,                                   March 20, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2504
        v.                                               Appeal from the Putman Circuit
                                                         Court
State of Indiana,                                        The Honorable Matthew L.
Appellee-Plaintiff.                                      Headley, Judge
                                                         Trial Court Cause No.
                                                         67C01-1805-F4-116



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 19A-CR-2504 | March 20, 2020                  Page 1 of 6
[1]   Rodney D. Jacobs, Jr. pleaded guilty to sexual misconduct with a minor, a

      Level 4 felony. The trial court sentenced him to ten years, with five years

      executed at the Indiana Department of Correction and five years suspended to

      probation. On appeal, Jacobs argues that the trial court abused its discretion in

      sentencing him and that the sentence is inappropriate in light of the nature of

      the offense and his character.


[2]   We affirm.


                                       Facts & Procedural History


[3]   From November 2017 until March 2018, Jacobs, a forty-year-old man, engaged

      in multiple acts of sexual intercourse, oral sex, digital penetration, and

      masturbation with fourteen-year-old J.M. Jacobs was a trusted friend of J.M.’s

      family for over four years. He often slept with J.M. when her parents were not

      at home. He also bought gifts for J.M. and visited her at school. They acted like

      they were a couple when in public, and this prompted an investigation by the

      Indiana Department of Child Services.


[4]   On May 23, 2018, the State charged Jacobs with one count of sexual

      misconduct with a minor, a Level 4 felony. On September 26, 2019, Jacobs

      pleaded guilty to the charged crime pursuant to a plea agreement that capped

      the executed time at six years. On October 1, 2019, the trial court sentenced

      Jacobs to ten years, with five years executed and five years suspended to

      probation. Jacobs now appeals.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2504 | March 20, 2020   Page 2 of 6
                                          Discussion & Decision


                                          1. Abuse of Discretion


[5]   Jacobs argues that the trial court abused its discretion by omitting two

      mitigating circumstances advanced at sentencing, namely, he was molested as a

      child and he was unlikely to reoffend because he was in therapy.


[6]   Sentencing decisions rest within the sound discretion of the trial court and are

      reviewed on appeal for an abuse of discretion. Anglemyer v. State, 868 N.E.2d

      482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. An abuse of discretion

      occurs if the decision is clearly against the logic and effect of the facts and

      circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom. Id. A trial court may be found to have

      abused its discretion by (1) failing to enter a sentencing statement; (2) entering a

      sentencing statement that includes reasons not supported by the record; (3)

      entering a sentencing statement that omits reasons clearly supported by the

      record and advanced for consideration; or (4) entering a sentencing statement

      that includes reasons that are improper as a matter of law. Id. at 490-91. When

      claiming that the trial court failed to identify or find a mitigating circumstance,

      it is the defendant’s burden to establish that the mitigating evidence is both

      significant and clearly supported by the record. Id. at 493.


[7]   Because a court may impose any sentence authorized by statute “regardless of

      the presence or absence of aggravating circumstances or mitigating

      circumstances,” a trial court is no longer obligated to weigh aggravating and

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2504 | March 20, 2020   Page 3 of 6
      mitigating factors against each other when imposing a sentence. Id. at 488. The

      trial court must, however, enter a statement including reasonably detailed

      reasons or circumstances for imposing a particular sentence. Id at 490. If the

      trial court finds the existence of aggravating or mitigating circumstances, it

      must give a “statement of the court’s reasons for selecting the sentence that it

      imposes.” Ind. Code § 35-38-1-3. On review, we may examine both the written

      and oral sentencing statements to discern the findings of the trial court. See

      Vaughn v. State, 13 N.E.3d 873, 890 (Ind. Ct. App. 2014), trans. denied.


[8]   In this case, the trial court entered a detailed, thoughtful oral sentencing

      statement followed by a written sentencing statement. It is apparent to us that

      the trial court considered each of the proffered mitigating circumstances that

      Jacobs now contends were omitted. Specifically, while the trial court

      acknowledged that Jacobs had already been in therapy, this does not mean

      necessarily that Jacobs was unlikely to reoffend. In fact, the probation officer

      testified that sex offenders are often at a higher risk to reoffend. Furthermore,

      the trial court considered and expressly rejected the proffered mitigator that the

      trial court should be more lenient to Jacobs because Jacobs himself was

      molested when he was young. The trial court noted that Jacobs harmed the

      victim even though he personally “knew the pain of a molestation.” Transcript

      at 55.


[9]   Jacobs has failed to establish an abuse of discretion. Accordingly, we turn to his

      claim that the ten-year sentence, with five years executed at the Indiana



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2504 | March 20, 2020   Page 4 of 6
       Department of Correction and five years suspended to probation, was

       inappropriate in light of his character and nature of the offense.


                                         2. Inappropriate Sentence


[10]   Although the trial court may have acted within its lawful discretion in imposing

       a sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize

       independent appellate review and revision of a sentence imposed by the trial

       court. Anglemyer, 868 N.E.2d at 491. This appellate authority is implemented

       through Indiana Appellate Rule 7(B), which provides that a court “may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” Id. Nevertheless, “we must

       and should exercise deference to a trial court’s sentencing decision, both

       because Rule 7(B) requires us to give ‘due consideration’ to that decision and

       because we understand and recognize the unique perspective a trial court brings

       to its sentencing decisions.” Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App.

       2007). Jacobs bears the burden of persuading us that his sentence is

       inappropriate. See Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[11]   In order to assess the appropriateness of a sentence, we start with the statutory

       range established for the classification of the relevant offense. Here, Jacobs

       pleaded guilty to a Level 4 felony. The sentencing range for a Level 4 felony is

       two years to twelve years, with the advisory sentence being six years. Ind. Code

       § 35-50-2-5.5. Jacobs received five years executed followed by five years on


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2504 | March 20, 2020   Page 5 of 6
       probation. Thus, not only was his sentence well below the maximum he could

       have received, but the executed portion was also below the agreed six-year cap.


[12]   Regarding the nature of the offense, we find Jacobs’s actions particularly

       egregious. For over five months, Jacobs—an adult man in his forties—subjected

       a fourteen-year-old minor to sexual intercourse, oral sex, masturbation, and

       digital penetration. The misconduct only stopped because of the involvement of

       Department of Child Services; otherwise, it is not clear how long Jacobs would

       have continued abusing J.M. While we acknowledge that Jacobs does not have

       an extensive criminal history, the ongoing victimization reflects poorly on his

       character. He groomed J.M. with gifts and attention that helped him achieve

       his sexual gratification. Further, Jacobs was a trusted friend of the family, who

       used his position to get closer to J.M. Not only did he sleep with J.M. when her

       parents were not there, but he also visited her at school. The nature of the

       offense and Jacobs’s character do not warrant the revision of his sentence.


[13]   Based on the foregoing, we conclude that Jacobs’s sentence is not inappropriate

       in light of the nature of the offense and his character.


[14]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2504 | March 20, 2020   Page 6 of 6